Citation Nr: 1035094	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to an earlier effective date for service 
connection for bipolar disorder.  

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left wrist and hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 
1970. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2006, the Veteran testified in front of a Decision Review 
Officer (DRO) at the RO.  In June 2008, the Veteran testified in 
a Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcripts of the hearings are associated with the 
claims file and have been reviewed.

The Board requested an independent medical expert (IME) opinion 
regarding the 38 U.S.C.A. § 1151 issue on appeal in November 
2009.  The requested opinion has been provided and associated 
with the claims folder.  The appellant and his representative 
were provided with a copy of the opinion and allowed the 
appropriate amount of time for response.  38 C.F.R. § 20.903 
(2009).  The appellant submitted a statement in response in July 
2010 indicating that the Veteran had no additional evidence to 
submit.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The Veteran did not timely appeal a March 2000 rating decision 
with respect to the assignment of an effective date of March 26, 
1998 for the grant of service connection for bipolar disorder.  

3.	In March 2004, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for bipolar 
disorder.  

4.	The current appeal does not involve an allegation that the 
March 2000 rating decision is based on clear and unmistakable 
error.  

5.	The competent evidence of record does not show that an 
additional disability was due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care, or proximately 
caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.	The Veteran has failed to advance an allegation of fact or law 
upon which relief may be granted for the issue of entitlement to 
an effective date earlier than March 26, 1998 for the grant of 
service connection for bipolar disorder.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.302 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).

2.	The requirements for compensation under 38 U.S.C.A. § 1151 for 
a ruptured tendon in the left hand as a result of medical 
treatment furnished at a VA Medical Center have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.154, 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Regarding the earlier effective date claim, the Board may proceed 
with the issue on appeal without reviewing the provisions of the 
VCAA.  The Board observes that there is no additional evidence or 
information that could possibly substantiate a claim for an 
earlier effective date for service connection for bipolar 
disorder.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive of 
the claim, the claim should be denied for lack of legal merit 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Court also held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts, is dispositive.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002).  

Regarding the 38 U.S.C.A. § 1151 claim, the Veteran was sent a 
VCAA letter in October 2004 that addressed the notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the appellant of what evidence was required 
to substantiate the claim under 38 U.S.C.A. § 1151 and of the 
appellant's and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Further, during the pendency of this appeal, the Court held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
his claims for compensation under 38 U.S.C.A. § 1151, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the appellant on these latter 
elements, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board concludes 
below that the Veteran is not entitled to compensation under 38 
U.S.C.A. § 1151, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
The Board also requested an IME opinion in November 2009.  
Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


Earlier Effective Date

In this case, the Veteran claims that he is entitled to an 
earlier effective date for service connection for bipolar 
disorder.  Generally, the effective date of an award of benefits 
based on an original claim, a claim after final allowance or a 
claim for an increase is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  After 
a decision denying benefits becomes final, the effective date is 
the date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (r), (q)(2) (2008).  

In this case, a March 2000 rating decision granted service 
connection for bipolar disorder and assigned a 30 percent 
evaluation effective March 26, 1998.  The Veteran appealed the 30 
percent evaluation, which was increased in a January 2002 rating 
decision.  There is no evidence to suggest, and the Veteran does 
not assert, that he did not receive notice of these decisions.  
The Veteran did not appeal the rating decisions and they became 
final.  See 38 U.S.C.A. §§ 7105(c) (West 1991); 3.104, 20.302, 
20.1103 (2000). 

In March 2004, the Veteran submitted a claim for an earlier 
effective date for the award of service connection for bipolar 
disorder.  The Court has held that final decisions cannot be 
revisited, except under clearly defined and limited 
circumstances.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
The only way to review final decisions is either by a claim of 
clear and unmistakable error (CUE) or through the submission of 
new and material evidence.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  

CUE is a very specific and rare kind of error that compels the 
conclusion that the result would have been manifestly different 
but for the error.  Three criteria must be met to succeed on a 
CUE claim.  First, it must be shown that either the correct 
facts, as they were known at the time, were not before the Board, 
or the existing statutory or regulatory provisions at the time 
were incorrectly applied.  There must be more than simple 
disagreement as to how the facts were weighed or evaluated.  
Second, the error must be the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  The error must be undebatable, such that reasonable minds 
could only conclude that the original decision was fatally flawed 
at the time it was made.  For this reason, the benefit of the 
doubt rule set forth in 38 U.S.C.A. § 5107(b) does not apply.  
Third, a determination that there was CUE must be based on the 
record and law that existed at the time of the prior decision.  
See 38 C.F.R. §§ 20.1403, 20.1411; see also Bouton v. Peake, 23 
Vet. App. 70, 71-72 (2008); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

A motion based on CUE must state the alleged errors of fact or 
law with specificity and provide reasons why the result would 
have been manifestly different but for the alleged errors.  
General non-specific allegations of error are insufficient.  If 
such pleading requirements are not met, the claim may not be 
denied but, rather, must be dismissed without prejudice.  See 38 
C.F.R. § 20.1404(b); see also Simmons v. Principi, 17 Vet. App. 
104, 111-15 (2003); Gober, 234 F.3d 682. 

The Board notes that the Veteran has not alleged CUE in the March 
2000 rating decision.  The Veteran has simply alleged that the 
effective date for service connection should be the day after he 
separated from service because he asserts that his bipolar 
disorder began in service.  The Board notes that the pleading 
requirements for a CUE claim are not met and his current claim 
can only be construed as a claim of entitlement to an earlier 
effective date for the grant of service connection for bipolar 
disorder.  The Veteran's March 2004 claim to obtain an earlier 
effective date than that already assigned for the award of 
service connection for bipolar disorder, however, is legally 
precluded.  

The Board acknowledges that the RO improperly adjudicated the 
Veteran's claim as a free-standing claim for an earlier effective 
date.  However, the Court has held that once a decision which 
establishes an effective date becomes final, the only way that 
such a decision can be revised is if it contains CUE.  The Court 
noted that any other result would vitiate the rule of finality.  
In other words, the Court has found that there are no 
freestanding claims for an earlier effective date.  When such a 
freestanding claim is raised, the Court has held that such an 
appeal should be dismissed.  Rudd, at 299-300.  

As the Veteran's current claim is clearly a free-standing claim 
for an earlier effective date, it must be dismissed.  The Board 
is without jurisdiction to review the March 2000 rating decision 
with respect to the effective date assigned for the Veteran's 
disability.  Accordingly, the appeal as to this issue is 
dismissed.


38 U.S.C.A. § 1151

In analyzing claims under 38 U.S.C.A. § 1151, it is first 
important to note that the law underwent a significant amendment, 
effective for claims filed on or after October 1, 1997.  For 
claims filed after October 1, 1997, a claimant is required to 
show fault or negligence in medical treatment.  Because the 
Veteran filed his claim under the provisions of 38 U.S.C.A. 
§ 1151 in March 2004, the post-October 1, 1997, version of the 
law and regulation will be applied.  38 C.F.R. § 3.361; 
VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or 
surgical treatment results in additional disability or death that 
is not the result of the claimant's own willful misconduct or 
failure to follow instructions, compensation may be awarded in 
the same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.361.

In order to constitute a qualifying additional disability, the 
proximate cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable. These provisions of law 
apply to claims received by VA on or after October 1, 1997.  Id.  

When a veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death as the result of VA 
training, hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation shall be 
awarded in the same manner as if such disability or death were 
service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.

In determining whether a veteran sustained additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical treatment 
upon which the claim is based to the veteran's condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care or treatment and that the veteran has an additional 
disability, or died, does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Hospital care or medical or surgical treatment 
cannot cause the continuance or natural progress of a disease or 
injury for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to 
follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination. In 
addition, the proximate cause of death is the action or event 
that directly caused the death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's death; and (1) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (2) VA furnished the hospital 
care or medical or surgical treatment without the veteran's 
informed consent.  Determinations as to whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in 
determining whether an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the type of risk that 
a reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. § 
17.32.  

In this case, the Veteran had VA surgical treatment.  The Veteran 
had an initial surgery at the VA Medical Center in August 2002 to 
repair a fracture in his left wrist.  An open reduction, internal 
fixation was performed on a distal left radial fracture.  
Essentially, three plates-and-screws were used to affix the 
radial fracture.  

In December 2003, the Veteran experienced a sensation like 
something gave way in his hand and he could no longer use his 
thumb.  The VA treatment record in December 2003 diagnosed the 
Veteran with an extensor pollicis longus rupture in his left 
thumb.  In a January 2004 surgery at the VA Medical Center, the 
plate was removed and a tendon transfer was performed to repair 
the rupture.  

The Board requested a medical expert opinion to determine if the 
August 2002 surgery caused the tendon rupture and whether the 
rupture was caused by VA or the result of an event not reasonably 
foreseeable.  The May 2010 expert report was provided by a 
Professor of Surgery.  The Professor reviewed the claims file and 
noted the August 2002 surgical repair of the Veteran's wrist 
fracture and that the postoperative course appeared to have been 
unremarkable.  The Professor noted that the fracture healed and 
the Veteran seemed functional.  After the tendon rupture, the 
Professor noted the surgical repair of the tendon.  

Based on the documentation in the claims file, the Professor 
opined that it seemed that placement of the internal fixation for 
treatment of the distal radius fracture was appropriate and the 
fixation devices chosen for implantation were appropriate and 
placed properly.  The Professor felt that it was highly likely 
that the plate eventually resulted in rupture of the extensor 
pollicis longus tendon.  The Professor noted that he did not feel 
that sequence of events was the result of any negligence or error 
in judgment.  The Professor noted that it was known that dorsal 
plates, especially early generation dorsal plates, were 
associated with tendon rupture.  The Professor also opined that 
the procedure performed to regain thumb extension sounded as if 
it was appropriate and well executed.  In summary, the Professor 
did not feel there was any evidence for medical negligence in the 
treatment of the Veteran although the tendon rupture was directly 
related to the dorsal plate that had been placed a year and a 
half earlier.  

The Board notes that the medical opinion is adequate.  It is 
based upon consideration of the Veteran's prior medical history 
and examinations, and also describes the disability and action of 
VA in sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  The Professor also provided a 
rationale for his conclusion.  As such, the Board finds the 
opinion probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board acknowledges, based on the Professor's report, that the 
dorsal plate caused the tendon rupture in the Veteran's left 
hand.  As such, the Veteran sustained an additional disability, 
specifically, the ruptured tendon.  However, to constitute a 
qualifying additional disability under VA regulations, the 
proximate cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable.  See 38 C.F.R. § 3.361(c), 
(d)(1), (d)(2).  In this case, neither of these requirements is 
met.  

First, there is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the surgical treatment in August 2002.  
The Professor found that the Veteran's post operative course was 
unremarkable, the procedure was appropriate, the fixation devices 
were appropriate and placed properly.  Specifically, the 
Professor found that the sequence of events performed by VA was 
not the result of negligence or error in judgment.  As such, the 
evidence does not show that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider.  

Additionally, the Veteran signed an informed consent prior to the 
surgery.  The claims file contains a Surgical Signature Informed 
Consent document dated in August 2002 and signed by the Veteran 
for the left wrist fracture.  The Board has reviewed all the 
evidence of record, including the informed consent documents as 
well and the Advance Directives and the Anesthesia Care Signature 
Informed Consent documents.  The Board does not find any evidence 
showing that the VA did not substantially comply with the 
requirements of 38 C.F.R. § 17.32.  Therefore, the Board finds 
that there was informed consent in this case.  

Second, the rupture of the tendon was reasonably foreseeable.  
The Professor noted in his opinion that it was known that dorsal 
plates, and especially early generation dorsal plates, were 
associated with tendon ruptures.  As such, a reasonable health 
care provider would have foreseen that the placement of the 
dorsal plate would have caused the tendon rupture.  As such, the 
tendon rupture was an ordinary risk of the August 2002 surgery.  
Based on the foregoing, the Board finds that the tendon rupture 
was a risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures of 
38 C.F.R. § 17.32.  

The Board acknowledges the Veteran's statements that the tendon 
rupture was not reasonably foreseeable and he did not consent to 
this event.  However, the Board does not find the Veteran's 
statements to be competent evidence of negligence or an event 
that was not reasonably foreseeable because answering these 
questions requires special medical training as they are 
determinations "medical in nature" and not capable of being made 
by lay persons.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board 
places greater probative value on the Professor's opinion 
regarding negligence and what events are not reasonably 
foreseeable.  

In conclusion, the tendon rupture was not caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA and 
it was a reasonably foreseeable event.  As such, the tendon 
rupture was not a qualifying additional disability under VA 
regulations and the requirements for compensation under 
38 U.S.C.A. § 1151 are not met.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply and the Veteran's claim 
for compensation under 38 U.S.C.A. § 1151 must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to an earlier effective date, prior to March 26, 
1998, for service connection for bipolar disorder is dismissed.  

Compensation under 38 U.S.C.A. § 1151 for a left wrist and hand 
disability is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


